DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/13/2021, with respect to the rejection of claims under 35 USC §112 have been fully considered and are persuasive.  The prior rejection of claims under 35 USC §112 has been withdrawn. 
Applicant’s arguments with respect to claim rejection under 35 USC §§ 102 and 103 have been considered but are moot because the rejection does not rely on the prior rejection of record. Applicant’s arguments filed 12/13/2021 are drawn to amended subject matter and are addressed in the claim rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0271035 A1 to Sexton (hereinafter “Sexton”) in view of US 2012/0114270 A1 to Roberts (hereinafter “Roberts”). 
For claim 1, Sexton discloses a pocket for a garment (pocket 103), comprising: 
a rear side configured to be turned towards the body of a person (the pocket 103 has a back side, para 0053), and 
a front side which is connected to the rear side and configured to face away from the body of a person (the pocket 103 has a front side, para 0053), 
wherein the rear side is at least partly made of a radio-wave-reflecting first textile, which first textile comprises at least one metal-comprising thread, and wherein the front side is at least partly made of a radio-wave-reflecting second textile, which second textile comprises at least one metal-comprising thread (the sides of the pocket are comprised of a second fabric 125, para 0053, wherein the second fabric is preferably a metallized fabric including metallic fibers, para 0041, and includes other types of fibers, para 0040);
wherein the rear side is made of the radio-wave-reflecting first textile and wherein the front side is partly made of the radio-wave-reflecting second textile (see discussion above). 
Sexton does not specifically disclose wherein at least one other part of the front side is made of a third textile which is permeable to radio waves and which third textile is free from metal-comprising threads.  
However, attention is directed to Roberts teaching an analogous electromagnetic radiation attenuator pouch for electronic devices producing electromagnetic radiation emissions (abstract of Roberts), and comprising flaps 18 and 20, wherein each of the flaps comprise damage protection layers 30, intermediate moisture protection layers 32, and outer environmental protection layers 26 (see paras 0029-0032 and figs. 1-4 of Roberts, shown below). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein front and back sides of Sexton would be modified to comprise, in addition to the already disclosed electromagnetic radiation protection layers, damage protection layers, intermediate moisture layers, and outer environmental protection layers for protecting the electronic devices. As shown below, Sexton, as modified by Roberts, would teach wherein at least one other part of the front side is made of a third textile which is permeable to radio waves and which third textile is free from metal-comprising threads.

    PNG
    media_image1.png
    768
    647
    media_image1.png
    Greyscale


For claim 5, the modified Sexton teaches the pocket according to Claim 1, wherein the second textile and third textile partly overlap one another (see fig. 1 and annotated fig. 2 of Roberts).

    PNG
    media_image2.png
    768
    669
    media_image2.png
    Greyscale


	For claim 6, the modified Sexton teaches a pocket according to Claim 1, wherein the second textile and third textile are connected to one another, preferably stitched together (threading 130).  

	For claim 7, the modified Sexton teaches the pocket according to Claim 1, wherein at least a part of third textile is situated at a distance from the second textile (see fig. 1 and annotated fig. 2 of Roberts in discussion for claim 1). 

	For claim 8, the modified Sexton teaches the pocket according to Claim 1, wherein the second textile forms at least a part of a peripheral edge of the front side of the pocket (see fig. 5 and 6a of Sexton). 

	For claim 9, the modified Sexton teaches the pocket according to Claim 8, wherein the peripheral edge of the front side of the pocket comprises an inner lateral edge, and wherein the second textile forms at least a part of the inner lateral edge (see fig. 1 and annotated fig. 2 of Roberts in discussion for claim 1). 

	For claim 10, the modified Sexton teaches the pocket according to Claim 8, wherein the peripheral edge of the front side of the pocket comprises a bottom lateral edge, and wherein the second textile forms at least a part of the bottom lateral edge (see fig. 1 and annotated fig. 2 of Roberts in discussion for claim 1). 

	For claim 11, the modified Sexton teaches the pocket according to Claim 1, wherein at least a part of the second textile is strip-shaped (see fig. 4 of Roberts). 
	The modified Sexton does not specifically disclose wherein the width of at least a part of the strip- shaped second textile is at least 5 millimeters.  However, Roberts does inherently disclose the textile comprises parts of lengths and widths (See fig. 4 of Roberts).  It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen result to modify Sexton to comprise at least a part of the strip-shaped second textile is at least 5 millimeters because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

	For claim 12, the modified Sexton teaches the pocket according to Claim 1, wherein at least a part of the second textile is strip-shaped (see fig. 4 of Roberts). 
	The modified Sexton does not specifically disclose wherein the width of at least a part of the strip- shaped second textile is at most 20 millimeters.  However, Roberts does inherently disclose the textile comprises parts of lengths and widths (See fig. 4 of Roberts).  It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen result to modify Sexton to comprise at least a part of the strip-shaped second textile is at most 20 millimeters because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

	For claim 13, the modified Sexton teaches the pocket according to Claim 1, wherein the first textile and/or the second textile comprises at least one thread which is provided with a metal coating (para 0041 of Sexton). 

	For claim 14, the modified Sexton teaches the pocket according to Claim 13, wherein the metal-coated thread comprises a non-metal core (para 0041 of Sexton). 
	The modified Sexton does not specially disclose wherein the weight ratio between the metal coating and the non-metal core is at least 0.11. However, Sexton inherently discloses a certain ratios between the metal coating and the non-metal core (paras 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen results, to modify Sexton to wherein the weight ratio between the metal coating and the non-metal core is at least 0.11 because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

	For claim 15, the modified Sexton teaches the pocket according to Claim 1, wherein the first textile and/or the second textile comprises at least one thread which is completely made of metal (para 0041). 

	For claim 16, the modified Sexton teaches the pocket according to Claim 1, wherein the first textile and/or the second textile comprises at least one metal-comprising thread, wherein the metal is selected from the group consisting of: silver, copper, iron, aluminum, gold (para 0041). 

	For claim 17, the modified Sexton teaches the pocket according to Claim 1, wherein at least a part of the first textile and/or the second textile and/or the third textile is at least partly made of nylon, cotton, silk, linen and/or wool (paras 0040-0041). 

	For claim 18, the modified Sexton teaches the pocket according to Claim 1, wherein at least 20 percent of the first textile and/or the second textile consists of metal-comprising threads (para 0041). 

	For claim 19, the modified Sexton teaches the pocket according to Claim 1, wherein the first textile and the second textile are connected to each other and in particular stitched together (threading 130). 

	For claim 20, the modified Sexton teaches the pocket according to Claim 1, wherein the pocket is formed by a trouser pocket, a breast pocket and/or an inside pocket (para 0051). 

	For claim 21, the modified Sexton teaches a garment provided with at least one pocket according to Claim 1 (para 0051). 

	For claim 22, the modified Sexton teaches the garment according to Claim 21, wherein the garment is selected from the group consisting of: a pair of trousers, a jacket, a shirt, a sweater, a T-shirt (para 0051). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732